     Case 5:19-cv-00803 Document 7 Filed 11/17/20 Page 1 of 2 PageID #: 32




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY


DONALD R. JORDAN,

               Petitioner,

v.                                                          CIVIL ACTION NO. 5:19-cv-00803

D.L. YOUNG, Warden,

               Respondent.

                                             ORDER

               Pending is Petitioner Donald R. Jordan’s Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241 [Doc. 1], filed November 12, 2019. This action was previously

referred to the Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission of

proposed findings and a recommendation (“PF&R”). Magistrate Judge Tinsley filed his PF&R on

October 26, 2020. Magistrate Judge Tinsley recommended that the Court deny Mr. Jordan’s

Petition for a Writ of Habeas Corpus as moot given his release from BOP custody and dismiss this

matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (“A judge of the court shall make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.”) (emphasis

added). Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s

right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v. De Leon-

Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a magistrate judge’s
        Case 5:19-cv-00803 Document 7 Filed 11/17/20 Page 2 of 2 PageID #: 33




findings that were not objected to below, as § 636(b) doesn’t require de novo review absent

objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). The Court need not conduct

de novo review when a party “makes general and conclusory objections that do not direct the Court

to a specific error in the magistrate’s proposed findings and recommendations.” Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Further, pursuant to the Local Rules, pro se parties “must

advise the clerk promptly of any changes in name, address, and telephone number.” LR Civ. P.

83.5.

                On October 26, 2020, a copy of the PF&R was sent to Mr. Jordan at his last known

address at Federal Correction Institution (“FCI”) Beckley, but the PF&R was returned as

undeliverable on November 9, 2020. [Doc. 6]. At this writing, the Federal Bureau of Prisons

Inmate Locator indicates the Mr. Jordan was released from BOP custody on July 17, 2020.

Inasmuch as Mr. Jordan has failed to keep the Court apprised of his current address and objections

in this case were due on November 12, 2020, and none have been filed, this matter is ready for

adjudication.

                Accordingly, the Court ADOPTS the PF&R [Doc. 5], DENIES AS MOOT Mr.

Jordan’s Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 [Doc. 1], and

DISMISSES the matter.

                The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party.

                                                      ENTERED: November 17, 2020




                                                  2
